DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to applicant’s remarks and amendments dated 11/19/2021. Claims 1, 19, and 20 have been amended. Claims 1-20 are currently pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 9, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 8, 9, 19, and 20, the phrase "and/or" renders the claim(s) indefinite because it is unclear if the claims include the elements before and after the “and/or” or if they are merely intended to be recited in the alternative. These claims do not simply recite an element A and/or element B. They recite a list of elements with an “and” at the beginning of the list, commas in between other elements, and an “and/or” at the end of the list. The manner in which the list is set up with “and/or” at the end makes the use of this term indefinite as it is unclear 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8, 10-16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Morrison et al. (US Patent No. 3,645,038) in view of Smith et al. (US Patent No. 4,968,281), and further in view of Strong (US PGPub. No. 2016/0263486 A1).
In Reference to Claims 1, 2, 8, and 10-14
 	Morrison teaches (Claim 1) A plush toy, comprising: a rigid body (item 12, fig’s 1 and 2); at least a first expandable, articulable and positionable tube extending from a proximal tube end to a distal tube end, wherein the proximal tube end is attached to the rigid body (an item 20, fig’s 1 and 2); a rigid [] base [] (an item 24, fig. 2), wherein the rigid [] base is attached to the distal tube end of the at least one first expandable, articulable and positionable tube (item 24 at end of item 20), and wherein the at least one rigid [] base is configured to support the plush toy in a standing pose (fig’s 1 and 2, shown standing on / supported by feet 24, also see column 2 lines 24-26); at least a second expandable, articulable and positionable tube extending from a proximal tube end to a distal tube end, wherein the proximal tube end is attached to the rigid body (an item 18, fig’s 1 and 2), and wherein the at least one [base] is not attached to the second expandable, articulable and positionable tube (item 24 not attached to item 18), wherein the second expandable, articulable and positional tube is not configured to support the plush toy in a standing pose (arms 18 do not support the doll when standing, only the feet and legs do, fig. 1); [];
	(Claim 2) wherein the rigid body is hollow (item 12, fig. 2);
(Claim 13) wherein the at least one expandable, articulable and positionable tube represents an arm, a leg, a neck, a tail or a horn of the animal (items 18 and 20, fig’s 1 and 2).
(Claim 14) wherein the rigid body comprises a single component of an injection molded part (item 12 is a single component; note “injection molded” is a process and does not further limit the claims; see MPEP 2113).
	Morrison fails to teach the feature of a hollow base with a weighting material and the plush fabric covering of claim 1. 
Smith teaches (Claim 1) hollow base (item 30, fig. 2) filled with at least one weighting material (items 32, fig. 2);
(Claim 10) wherein the at least one weighting material comprises a plurality of metal or plastic beads, stones, rocks, sand or water (column 3 lines 7-9; plastic beads);
(Claim 11) wherein the at least one weighting material is sealed within the [] hollow base (column 3 lines 7-13).
Strong teaches (Claim 1) a continuous and integrally formed plush fabric covering surrounding the entirety of the rigid body, the at least first and second expandable, articulable and positionable tubes and the rigid hollow base (item 110, fig. 1 and paragraph 0050);
(Claim 8) including a compressible packing material disposed inside of the plush fabric covering and outside of the rigid body, the at least one expandable, articulable and positionable tube and/or the rigid hollow base (paragraph 0050 lines 12-13).

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the toy doll device of Morrison with the feature of a weighted hollow base as taught by the toy doll device of Smith for the purpose of allowing the toy doll to be more stable when placed on a surface, while still allowing for an interesting appearance and long legs as taught by Smith (summary), making the device more reliable, and more interesting and attractive to the users. 
	It would have further been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the toy doll device of Morrison with the feature of a plush covering as taught by the toy doll device of Strong for the purpose of concealing the underlying structure of the device as well as adding to the design and thematic visualization, and further enhancing the visual and tactile features of the device as taught by Strong (paragraphs 0039, 0041, and 0042), making the device more interesting and attractive to the users. 

In Reference to Claims 15 and 16
 	The modified device of Morrison teaches all of claim 1 as discussed above. 
	The modified device of Morrison further teaches (Claim 15) wherein a center of gravity of the plush toy is below [a] body (Smith, fig. 3 and summary; Strong, paragraph 0039, both intended to be low centers of gravity relative to the device and therefore below at least a portion of a body of the device);
 	(Claim 16) wherein the rigid hollow base has a bottom surface area ratio that includes at least [x] inches squared for every [x] inches in maximum height of the plush toy in an expanded state. (fig’s 1-3 and summary).

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided weighting to locate the center of gravity below the body and to have made the dimensions of the base to height ratio any specific suitable dimensions merely as a matter of engineering design choice, since it has been held that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Since the general conditions of a low center of gravity (Smith, summary, and Strong, paragraph 0039) as well as sufficient sized base to height ratio to create a stable device (Smith, summary) are taught in the prior art, merely claiming the specific location of the center of gravity or specific workable dimensions for the general conditions already taught in the prior art would be obvious matters of engineering design choice and are not patentable advances. Since the prior art teaches using weighted feet with a tall device and a low center of gravity to create a stable device, merely claiming dimensions and ratios that would meet these functions is an obvious matter of routine optimization and not a patentable distinction. 

In Reference to Claim 19
 	Morrison teaches (Claim 19) A plush toy, comprising: a rigid body (item 12, fig’s 1 and 2); a plurality of expandable, articulable and positionable tubes each extending from a proximal tube end to a distal tube end, wherein each proximal tube end is attached to the rigid body (items 18/20, fig’s 1 and 2); at least two rigid [] bases [](items 24, fig. 2), wherein each rigid base is attached a respective distal tube end of one of the plurality of expandable, articulable and  and is not configured to support the plush toy in a standing pose (arms 18 do not support the doll when standing, only the feet and legs do, fig. 1); []; []; []; and wherein at least one of the plurality of expandable, articulable and positionable tubes represents an arm, a leg, a neck, a tail or a horn of the animal (items 18 and 20, fig’s 1 and 2); wherein the at least two rigid hollow bases are the only features configured to support the plush toy in a standing pose (fig’s 1 and 2, shown standing on / supported by feet 24 only while standing, also see column 2 lines 24-26).
	Morrison fails to teach the hollow filled bases and plush covering of claim 19. 
	Smith teaches (Claim 19 hollow bases (item 30, fig. 2) each filled with weighting material (items 32, fig. 2).
Strong teaches (Claim 19) and a continuous and integrally formed plush fabric covering surrounding the entirety of the rigid body, the plurality of expandable, articulable and positionable tubes and the at least two rigid hollow bases (item 110, fig. 1 and paragraph 0050); a compressible packing material disposed inside of the plush fabric covering and outside of the rigid body, the plurality of expandable, articulable and positionable tubes and/or the at least two rigid hollow bases (paragraph 0050 lines 12-13); wherein the plush fabric covering resembles an animal (fig. 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the toy doll device of Morrison with the feature of a weighted hollow base as taught by the toy doll device of Smith for the purpose of allowing the toy doll to be more stable when placed on a surface, while still allowing for an 
	It would have further been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the toy doll device of Morrison with the feature of a plush covering as taught by the toy doll device of Strong for the purpose of concealing the underlying structure of the device as well as adding to the design and thematic visualization, and further enhancing the visual and tactile features of the device as taught by Strong (paragraphs 0039, 0041, and 0042), making the device more interesting and attractive to the users. 

In Reference to Claim 20
 	Morrison teaches (Claim 20) A plush toy, comprising: a rigid body (item 12, fig’s 1 and 2); a plurality of expandable, articulable and positionable tubes each extending from a proximal tube end to a distal tube end, wherein each proximal tube end is attached to the rigid body (items 18/20, fig’s 1 and 2); at least one rigid [] base [] (an item 24, fig. 2), wherein the at least one rigid [] base is attached a respective distal tube end of one of the plurality of expandable, articulable and positionable tubes (item 24 at end of item 20), wherein the at least one rigid hollow base is configured to support the plush toy in a standing pose (fig’s 1 and 2, shown standing on / supported by feet 24, also see column 2 lines 24-26); wherein at least one tube of the plurality of expandable, articulable and positionable tubes is not attached to the at least one rigid hollow base (item 24 not attached to item 18) and is not configured to support the plush toy in a standing pose (arms 18 do not support the doll when standing, only the feet and legs do, fig. 1); []; []; []; 
	Morrison fails to teach the features of a low center of gravity hollow weighted bases and plush fabric covering of claim 20. 
	Smith teaches (Claim 20) hollow base (item 30, fig. 2) filled with weighting material (items 32, fig. 2); and wherein a center of gravity of the plush toy is below [a] body (summary; inherently low center of gravity with weighted feet and tall thin lightweight legs, below at least a portion of the body).
Strong teaches (Claim 20) and a continuous and integrally formed plush fabric covering surrounding the entirety of the rigid body, the plurality of expandable, articulable and positionable tubes and the at least one rigid hollow base (item 110, fig. 1 and paragraph 0050); a compressible packing material disposed inside of the plush fabric covering and outside of the rigid body, the plurality of expandable, articulable and positionable tubes and/or the at least one rigid hollow base (paragraph 0050 lines 12-13); wherein the plush fabric covering resembles an animal (fig. 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the toy doll device of Morrison with the feature of a weighted hollow base as taught by the toy doll device of Smith for the purpose of allowing the toy doll to be more stable when placed on a surface, while still allowing for an interesting appearance and long legs as taught by Smith (summary), making the device more reliable, and more interesting and attractive to the users. 
	It would have further been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the toy doll device of Morrison with the feature of a plush covering as taught by the toy doll device of Strong for the purpose of 
It would have further been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided weighting to locate the center of gravity below the body merely as a matter of engineering design choice, since it has been held that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Since the general conditions of a low center of gravity (Smith, summary and Strong paragraph 0039) are taught in the prior art, merely claiming the specific location of the center of gravity would be obvious matters of engineering design choice and is not a patentable advance. Since the prior art teaches using weighted feet with a tall device and a low center of gravity to create a stable device, merely claiming a specific center of gravity location that would meet these functions is an obvious matter of routine optimization and not a patentable distinction. 

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Morrison et al. in view of Smith et al., Strong, and further in view of Han (US Patent No. 8,282,439 B2).
In Reference to Claims 3-5
 	Morrison teaches all of claims 1 and 2 as discussed above. 
Morrison fails to teach the features of claim 3. 

(Claim 4) wherein the first body portion comprises a first half of a cutout and the second body portion comprises a second half of the cutout, wherein when the first and second body portions are attached the first half and second half form the cutout (items 54 and 56, fig’s 4 and 5), wherein a portion of the proximal tube end is captured in the cutout thereby attaching the proximal [arm/leg member] end to the rigid hollow body (fig’s 4 and 5, items 61 and 62; note tube taught in Morrison above);
(Claim 5) wherein the first body portion attaches to the second body portion by fasteners (items 52).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the toy doll device of Morrison with the feature of a two piece body with half cut-outs as taught by the toy doll device of Han for the purpose of allowing the device to be assembled, disassembled, and arranged as desired by the user as well as allowing the device to be more easily assembled to increase production speed as taught by Han (column 1 lines 34-62), making the device more versatile, easier to use and assemble, and more attractive to the users and manufacturers. 

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Morrison et al. in view of Smith et al., Strong, Han, and further in view of Sullivan (US Patent No. 4,245,426).
In Reference to Claims 6 and 7
The modified device of Morrison teaches all of claims 1-4 as discussed above. 

Sullivan teaches (Claim 6) wherein the first body portion attaches to the second body portion by an integrally formed snap feature of the first and second body portions (items 32 and 34, fig’s 1 and 3);
(Claim 7) wherein the first body portion and second body portion are pivotably connected by a hinge feature (item 28, fig’s 2 and 3).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the toy doll device of Morrison with the feature of a snap and hinge on the body as taught by the toy doll device of Sullivan for the purpose of allowing the device to be more easily assembled / disassembled as taught by Sullivan (column 1 lines 4-12), allowing parts of the device to be used as separate toys, or for replacement or cleaning of parts of the device, making the device more versatile, easier to use and service, and more attractive to the users. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Morrison et al. in view of Smith et al., Strong, and further in view of Chiang (US Patent No. 5,507,678).
In Reference to Claim 9
 	The modified device of Morrison teaches all of claim 1 as discussed above. 
	Morrison fails to teach the feature of claim 9. 
	Chiang teaches (Claim 9) including a compressible packing material disposed inside of [a] body, [a] at least one expandable, articulable and positionable tube and/or [a] rigid hollow base (item 54, fig. 2).
. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Morrison et al. in view of Smith et al., Strong, and further in view of Newman (US Patent No. 3,292,610).
In Reference to Claim 17
 	The modified device of Morrison teaches all of claim 1 as discussed above. 
	Morrison fails to teach the features of claim 17. 
Newman teaches (Claim 17) including a button (item 28, column 3 lines 20-33) electrically connected to a speaker (item 24, column 3 lines 20-33), the button and speaker mounted to the rigid body (fig’s 1-3, 13, and 14), the speaker configured to play various sounds when the button is pressed (column 3 lines 20-23), wherein the button and speaker are also electrically connected to a battery and circuit board (item 26 and connecting circuits, column 3 lines 20-33) configured to make the button and speaker function, wherein the battery and circuit board are disposed within the rigid body (column 3 lines 20-33).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the toy doll device of Morrison with the feature of a button connecting to a speaker, battery, and circuits as taught by the toy doll device of Newman for the purpose of adding the feature of pleasant and sleep inducing sounds to the . 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Morrison et al. in view of Smith et al., Strong, and further in view of Vick (US Patent No. 6,749,479).
In Reference to Claim 18
 	Morrison teaches all of claims 1 and 2 as discussed above. 
	Morrison fails to teach the feature of claim 18. 
	Vick teaches (Claim 18) including a door attached to [a] rigid body, accessible through the plush fabric covering, opening into the rigid hollow body (fig. 3, item 47).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the toy doll device of Morrison with the feature of a door as taught by the toy doll device of Vick for the purpose of allowing the device to optionally be loaded with various scents creating a pleasant atmosphere for the child or user as taught by Vick (column 1 lines 45-62), making the device more pleasant and attractive to the users. 

Response to Arguments
Applicant's arguments filed 11/19/2021 have been fully considered but they are not persuasive.
Applicant’s argument regarding the 112 rejection is not persuasive. The examiner notes that applicant’s argument that the use of the term “and/or” is not, per se, wrong, is noted. However, in this particular case, the language surrounding the use of the term makes the use of 
If the recitation were simply two terms with an “and/or” in between, there would not be an indefiniteness issue, however, this is not the case. It is unclear if, as recited, the first element is intended to be included and the last two are “and/or,” or if the first element is also intended to be recited in the alternative. Appropriate correction is still required. 
Applicant’s argument that using the weighted feet of Smith would somehow make the device less stable is not persuasive. 
The secondary reference of Smith used teaches that using weighted feet provides a more stable device, not a less stable one. See smith, Abstract, column 1 lines 21-26, 44-51, and column 2 lines 7-13. Further, one of ordinary skill in the art would know that providing more weight in feet, or other location towards the support surface would lower the center of gravity of the device and make it more stable, not less stable. 
Applicant’s argument that Smith does not teach a “weighted hollow base” is not persuasive. 
Smith clearly teaches a weighted hollow base providing stability (column 1 lines 21-26, 44-51, and column 2 lines 7-13). It is not clear what applicant is attempting to argue here, since, Smith quite literally teaches a weighted hollow base (column 2 lines 7-13, foot is a weighted mass inside a hollow bag). 
Applicant’s argument that Smith’s teaching of three point contact teaches away from only two ground points of contact is noted but is not persuasive.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 
Morrsion teaches a doll that stands with only two points of contact. The secondary reference of Smith was only used to show that weighted feet can be used in a doll to provide better stability. Therefore, pointing to the rest of the device of Smith, not used in the rejection, will not obviate the rejection, but, is simply an attempt to bodily incorporate the two devices to come up with an unworkable invention. 
Even though the device of Smith may be intended to be used with three points of contact, the construction of the rest of the doll of Smith is different (soft fabric and wobbly legs that appear unstable). Simply because the design and intent of the rest of the device of Smith is different than Morrison does not necessitate that the device of Morrision would somehow need a third point of support, or that simply weighting the legs of Morrison would not somehow create a requirement for one. 
Applicant’s arguments that Strong fails to teach a center of gravity lower than the rigid body, and that lowering the center of gravity is not the same as having a center of gravity below the body is noted but is not persuasive. 
As the examiner noted in the above rejection both Smith and Strong disclose centers of gravity that are intended to be close to the play surface relative to the device, providing more stability. Such a center of gravity would inherently be below some portion of the/a body of the device. 

The function of a low center of gravity would not change regardless if it is at the lower end of the torso, slightly below the torso, or any other particular location significantly closer to the play surface relative to the device, which is taught in the references. Selecting the specific location for this center of gravity is merely a routine optimization of a general condition already taught in the prior art, and not a patentable advance. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH B BALDORI whose telephone number is (571)270-7424. The examiner can normally be reached Monday - Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH B BALDORI/Primary Examiner, Art Unit 3711